SCHEB, Acting Chief Judge.
In December 1989, the defendant, Charles David Tetzler, was convicted of aggravated assault and felonious possession of a firearm. He did not appeal his convictions and sentences within the requisite time. Thereafter, on November 9, 1990, he filed with the trial court a motion for post conviction relief under Florida Rule of Criminal Procedure 3.850 seeking a belated appeal. The defendant asserted that his attorney, a public defender, was ineffective for not timely filing a notice of appeal as he had requested. Citing State v. Meyer, 430 So.2d 440 (Fla.1983), the trial court denied the defendant’s 3.850 motion on the ground that the issue of ineffective counsel should have been raised in a petition for writ of habeas corpus with this court. The defendant timely appealed. We reverse.
The supreme court recently concluded that petitions for belated appeals due to alleged ineffective assistance of counsel should be handled in the trial court by a motion under rule 3.850 rather than in the appellate court by a writ of habeas corpus. State v. District Court of Appeal of Florida, First District, 569 So.2d 439 (Fla.1990).
We reverse the trial court’s order and remand with directions for the court to entertain the defendant’s motion under Rule 3.850.
CAMPBELL and THREADGILL, JJ„ concur.